Title: From John Adams to Thomas Jefferson, February 1814 to 3 March 1814
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy Feb. to March 3 1814

I was nibbling my pen and brushing my Faculties, to write a polite Letter of Thanks to Mr Counsellor Barton for his valuable Memoirs of Dr Rittenhouse though I could not account for his Sending it to me; when I received your favour of Jan. 24th. I now most cordially indorse my Thanks over to you. The Book is in the modern American Style an able imitation of Marshalls Washington, though far more entertaining and instructive; as a Washington Mausolæum; an Egyptian Pyramid. I shall never read it, any more than Taylors Aristrocracy. Mrs Adams reads it, with great delight, and reads to me, what She finds interesting, and that is indeed the whole Book. I have not time to hear it all.
Writtenhouse was a virtuous and amiable Man; an exquisite Mechanician; Master of the Astronomy known in his time; an expert Mathematician a patient calculator of  Numbers. But We have had a Winthrop an Andrew Oliver a Willard a Webber his equals and We have a Bowditch his Superior in all these particulars except the Mechanism. But you know, Phyladelphia is the Heart, the Censorium, the Pineal Gland of U.S.—In Politicks, Writtenhouse was a good, Simple ignorant well meaning Franklinian Democrat, totally ignorant of the World, as an Anachorite, an honest Dupe of the French Revolution; a mere Instrument of Jonathan Dickinson Sargent, Dr Hutchinson, Genet and Mifflin. I give him all the Credit of his Planetarium, The Improvement of the orrery to the Planetarium was an easy, natural thought and nothing was wanting but calculations of Orbits Distances, and Periods of Revolutions all of which were made to his hands, long before he existed. Patience, Perseverance and Slight of hand is his undoubted Merit and Praise.
I had heard Taylor in Senate, till his Style was So familiar to me that I had not read 3 pages before I Suspected the Author. I wrote a Letter to him and he candidly acknowledged that the 650 Pages were Sent me, with his consent. I wait with impatience for the Publication and Annunciation of the Work. Arator ought not to have been adulterated with Politicks: but his precept “Gather up the Fragments that nothing be lost is of inestimable Value in Agriculture and Horticulture. Every Weed Cob, Husk Stalk ought to be Saved for manure.
Your research in the Laws of England, establishing a Christianity as the Law of the Land and part of the common Law, are curious and very important. Questions without number will arise in this Country. Religious Controversies, and Ecclesiastical Contests are as common and will be as Sharp as any in civil Politicks foreign, or domestick? In what Sense and to what extent the Bible is Law, may give rise to as many doubts and quarrells as any of our civil political military or maritime Laws and will intermix with them all to irritate Factions of every Sort. I dare not look beyond my Nose,  into futurity. Our Money, Our Commerce, our Religion, our National and State Constitutions, even our Arts and Sciences, are So many Seed Plott’s of Division Faction , Sedition and Rebellion. Every thing is transmuted into an Instrument of Electioneering. Election is the grand Brama, the immortal Lama, I had almost said, the Jaggornaught, for Wives are almost ready to burn upon the Pile and Children to be thrown under the Wheel.
You will perceive by these figures that I have been looking into Oriental History and Hindoo religion. I have read Voyages and travels and every thing I could collect, and the last is Priestleys “Comparison of the Institutions of Moses, with those of the Hindoos and other ancient Nations” a work of great labour, and not less haste. I thank him for the labour, and forgive, though I lament the hurry. You would be fatigued to read, and I, just recruiting a little from a longer confinement and indisposition than I have had for 30 years, have not Strength to write many observations. But I have been disappointed in the principal Points of my Curiosity.
1. I am disappointed, by finding that no just Comparison can be made, because the original Shasta, and the original Vedams are not obtained, or if obtained not yet translated into any European Language.
2. In not finding Such Morsells of the Sacred Books as have been translated and published, which are more honourable to the original Hindo Religion than any thing he has quoted.
3. In not finding a full devellopement of the History of the Doctrine of the Metempsichosis which orignated
4. In the History of the Rebellion of innumerable Hosts of Angells in Heaven against the Supream Being, who after Some Thousands of Years of War conquered them and hurled them down to the Region of total darkness, where they Suffered a part of the punishment of their Crime, and then were mercifully released from Prison permitted to ascend to Earth and migrate into all Sorts of Animals, reptiles, Birds Beasts and Men according to their Rank and Character and even into Vegetables and Minerals, there to Serve on probation. If they passed without reproach their Several gradations they were permitted to become Cows and Men. If as Men they behaved well, i.e to the Satisfaction of the Priests, they were restored to their original rank and Bliss in Heaven.
5. In  not finding the Trinity of Pythagoras and Plato, their contempt of Matter, flesh and blood, their almost Adoration of Fire and Water, their Metempsicosis, and even the prohibition of Beans So evidently derived from India.
6. In not finding the Prophecy of Enoch deduced from India in which the fallen Angels make Such a figure.
But you are weary. Priestly has proved the Superiority of the Hebrews to the Hindoos as they Appear in the Gentoo Laws and Institutes of Menu: but the comparison remains to be made with the Shasta.
In his remarks on Mr Dupuis, p.342 Priestley Says, “The History of the fallen Angels is another Circumstance, on which Mr Dupuis lays much Stress. “According to the Christians,” he Says, Vol. 1. p.336, “there was from the beginning, a division among the Angels; Some remaining faithful to the light, and others taking the part of Darkness” &c. But this Supposed History is not found in the Scriptures. It has only been inferred, from a wrong interpretation of one passage in the 2d Epistle of Peter, and a corresponding One in that of Jude, as has been Shown by judicious Writers. That there is Such a Person as The Devil is no part of my Faith, nor that of many other Christians; nor am I sure that it was the belief of any of the christian Writers. Neither do I believe the doctrine of demoniacal possessions, Whether it was believed by the sacred Writers or not; and yet my unbelief in these Articles  does not affect my faith in the great facts of which the Evangelists were eye and ear Witnesses. They might not be competent Judges, in the one case, tho perfectly So, with respect to the other.”
I would will ask Priestley, when I See him, Do you believe those Passages in Peter and Jude to be interpolations? If so; by whom made? and when? and where? and for what End? Was it to Support, or found the doctrine of The Fall of Man, Original Sin, the universal corruption depravation and guilt of human nature and mankind; and the Subsequent Incarnation of God to make Attonement and Redemption?—Or do you think that Peter and Jude believed the Book of Enoch to have been written, by the 7th. from Adam, and one of the Sacred cannonical Books of the Hebrew Prophets? Peter, 2.Ep.c.2.v.4, Says “For if God Spared not the Angels that Sinned, but cast them down to Hell and delivered them into chains of Darkness, to be reserved unto Judgment.” Jude v.6th Says “And the Angels which kept not their first Estate, but left their own habitations, he hath  reserved in everlasting Chains under darkness unto the Judgment of the great day. v.14th. “And Enoch also, the 7th. from Adam, prophesied of these Saying, behold the Lord cometh with ten thousands of his Saints, to execute Judgment upon all &c” Priestley Says “a wrong Interpretation” has been given to these Texts. I wish he had favoured Us with his right interpretation of them.
In another place. p. 326. Priestleys Says “There is no Circumstance of which Mr Dupuis avails himself So much, or repeats So often, both with respect to the Jewish and Christian religions, as the history of the Fall of Man, in the beginning of the Book of Genesis. I believe with him, and have maintained in my Writings, that this history is either an Allegory, or founded on uncertain Tradition: that it is an hypothesis to account for the origin of evil, adopted by Moses, which by no means Accounts for the Facts.”
March 3d.So far, was written almost a month ago: but Sickness has prevented Progress. I had much more to Say about this Work. I Shall never be a Disciple of Priestley. He is as absurd inconsistent, credulous and incomprehensible as Athanasius. Read his Letter to The Jews in this Volume. Could a rational Creature write it? Aye! Such rational Creatures as Rochefaucault and Condorsett and John Taylor in Politicks, and Towers’s, Jurieus and French Prophets in Theology.
Priestleys Account of the Philosophy and Religion of India appears to me to be much Such a Work, as a Man of busy research would produce, who Should undertake to describe Christianity from the Sixth to the twelfth Century, when a deluge of Wonders overflowed the World; when Miracles were performed and proclaimed from every Convent and Monastry, Hospital, Church Yard, Mountain Valley Cave and Cupola
There is a Work which I wish I possessed. It has never crossed the Atlantic. It is entitled Acta Sanctorum, in forty Seven Volumes in Folio. It contains the Lives of the Saints. It was compiled in the beginning of the 16th. Century by Bollandus, Henschenius and Papebrock. What would I give to possess: in one immense Mass, one Stupendous draught all the Legends, true doubtful and false. These Bollandists dared to discuss Some of the Facts and to hint that Some of them were doubtful, E.G. Papebrock doubted The Antiquity of the Carmelites from Elias; and whither the Face of J.C. was painted on the Handkerchief of St Veronique; and whether the Prepuce of the Saviour of the World, which was Shewn in the Church at Antwerp, could be proved to be genuine? For these bold Scepticisms  he was libelled in Pamphlets and denounced to the Pope and the Inquisition in Spain. The Inquisition condemned him: but the Pope not daring to acquit or condemn him, prohited all Writings, Pro and Con. But as the Physicians cure one disease by exciting another, as a Fever by a Salivation, this Bull was produced by a new Claim. The Brothers of the Order of Charity asserted a Descent from Abraham 900 years anterior to the Carmelites.
A Phylosopher who Should write a description of Christianism from the Bollandistic Saints of the Sixth or the tenth Century would probably produce a Work tolerably parrallel to Priestleys upon the Hindoos,
John Adams